Citation Nr: 1340266	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Marine Corps from May 1956 to April 1959 and with the Air Force from October 1960 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In an April 2011 substantive appeal, the Veteran requested to testify before the Board at a hearing conducted at the local VA office.  In May 2013, his representative submitted a statement withdrawing the request for a hearing as the Veteran was unable to attend due to his residing in a nursing home.  The Veteran's hearing request has been withdrawn and the Board will proceed with a decision in this case.  See 38 C.F.R. § 20.704(e) (2013).

In July 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand order and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's prior remand addressed the Veteran's claim for service connection for sleep apnea.  This claim was granted in an October 2013 rating decision.

A review of the Virtual VA paperless claims processing system reveals the Veteran's November 2013 appellate brief.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's MDD was first demonstrated many years after service and has not been shown by competent evidence to be causally related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include MDD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Board Remand

The Board observes that this case was previously remanded in July 2013 in order to obtain the Veteran's service personnel records and a VA psychiatric examination to determine if the Veteran's MDD was related to his active duty service.  A VA psychiatric examination was conducted in July 2013 and the Veteran's service personnel records were associated with his claims file.  The July 2013 VA psychiatric examination was adequate.  See 38 C.F.R. § 3.159(c)(4).  It appears there was substantial compliance with the prior remand order and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

II.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Appropriate notice was provided in a February 2010 letter.

As for the duty to assist, the Veteran's service treatment records, service personnel records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  
	
One VA examination has been conducted in connection with the current claim for service connection for a psychiatric disability.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The July 2013 VA mental health examination was adequate as the examiner considered the entire record, noted the Veteran's medical history and addressed relevant evidence.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

In the November 2013 appellate brief, the Veteran's representative claimed he was never provided with a posttraumatic stress disorder (PTSD) questionnaire.  However, the Veteran has never made a claim for PTSD, there is no diagnosis of PTSD in the record and the Veteran specifically stated that he "never felt as though he suffered or experienced any difficulties with readjustment or symptoms of PTSD as a result of combat exposure or any other elements of his service."  See Nashville VAMC, Psychology-Individual, October 2009.  Based on the record, it is unnecessary for the RO to provide the Veteran with a PTSD questionnaire.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


III.    Service Connection

The Veteran contends that service connection is warranted for a psychiatric disorder, specifically MDD.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between in-service events and a psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed psychiatric disorder and to address the question of whether his active duty service caused his psychiatric disorder.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Initially, the Board finds the record establishes the presence of a current disability.  Records of treatment from the Tucson and Nashville VA Medical Centers (VAMCs) document that the Veteran had a positive depression screen in June 2001, was diagnosed with depression in August 2001, and was diagnosed with MDD in September 2009.

The Board must now determine whether the Veteran's currently diagnosed MDD is etiologically related to his active military service.  Service treatment records do not indicate such a relationship; they are negative for any evidence of a psychiatric condition.  During the Veteran's medical examinations in May 1956 upon entrance, July 1957, September 1957, October 1960, August 1976 and December 1977 upon separation, he was found to be psychiatrically normal.  Additionally, the Veteran provided a history of no depression in May 1956, July 1957, September 1957, September 1959, October 1960, August 1976, and December 1977.  There is no evidence of complaints, treatment, or diagnosis of a psychiatric disorder in the Veteran's service treatment records.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran was first recognized as having psychiatric issues during a June 2001 positive depression screen, approximately 36 years post-service.  This long period after service without any documentation of psychiatric problems weighs against the Veteran's claim for direct service connection for a psychiatric disorder, to include MDD.

The Board also finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's MDD and service.  The record contains a non-speculative and highly probative VA medical examination.  Pursuant to the Board's July 2013 remand, the Veteran underwent a VA mental health examination, wherein he was diagnosed as having MDD by history and dementia.  Due to the Veteran's dementia, the VA examiner obtained the Veteran's medical history from his wife, in addition to reviewing the Veteran's claims file.  The examiner found that due to the severity of the Veteran's dementia, it was impossible to determine the severity of his depression, separate and apart from his dementia.  However, the VA examiner clearly opined that the Veteran's depression was less likely than not incurred in or caused by service due to the absence of findings of mental problems in the service and the Veteran not seeking help for his depressive symptoms until 2001.  This VA medical opinion was rendered following a complete review of the Veteran's claims file and includes a well-reasoned rationale supporting the examiner's conclusion.  This opinion is therefore afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The only medical evidence suggesting a link between the Veteran's service and his MDD is a June 2010 letter from the Veteran's treating physician.  See Letter from Dr. K. B., June 2010.  Based upon a review of the Veteran's psychology progress notes and history obtained from the Veteran, it was Dr. K. B.'s opinion that "it is more likely than not that this Veteran's symptoms presented while in active service."  In providing a rationale, the doctor cited to the Veteran's April 2010 progress notes but did not provide any specific facts to support this conclusion.  See Stefl, 21 Vet. App. at 124; see also Nieves-Rodriguez, 22 Vet. App. 295, 300-01 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Additionally, the Veteran's progress notes from the Nashville VAMC conflict with Dr. K. B.'s opinion as they consistently find that the Veteran's depressive symptoms are due to his move to Nashville from Arizona, his retirement, and the physical declines of aging, not his time in-service.  See Nashville VAMC, Psychology-Individual Therapy, December 2009, January 2010, February 2010, March 2010 and September 2010.  Based on Dr. K. B.'s conclusory opinion and the conflicting medical record, this opinion is of limited probative value. 

The Board has considered the statements of the Veteran and his wife connecting his current MDD diagnosis to in-service events.  However, as lay people, the Veteran and his wife are not competent to opine as to such a complex medical etiology.  See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377.  The Board acknowledges that the Veteran and his wife are competent to testify as to observable symptoms, but finds that their opinion as to the cause of the Veteran's diagnosed MDD cannot be accepted as competent evidence.  Id.

In sum, the Veteran's service treatment records do not document any complaints, treatment or diagnosis of a psychiatric disorder, the Veteran was not diagnosed with a psychiatric disorder until approximately 36 years after his separation from active duty service, and the July 2013 VA examination, finding that the Veteran's MDD was not related to service is more probative than the June 2010 letter from Dr. K. B. that provided a positive nexus.  Thus, the weight of the competent evidence of record is against a link between the claimed disability and the Veteran's active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


